In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00305-CR


                            RODOLFO LUNA, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 242nd District Court
                                   Swisher County, Texas
             Trial Court No. B-4409-11-10, Honorable Edward Lee Self, Presiding

                                      January 12, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Rodolfo Luna pled guilty to the offense of burglary of a building (a state jail

felony) and was placed on deferred adjudication for four years.            His community

supervision was modified twice, but the State subsequently filed a motion to adjudicate

his guilt. Appellant pled true to the allegations that he violated the terms and conditions

of his community supervision, and the court revoked his probation.           He was then

adjudicated guilty and sentenced to two years confinement in a state jail facility and

assessed a $3,000 fine.
       Appellant’s appointed counsel has filed a motion to withdraw, together with an

Anders1 brief in which he certified that, after diligently searching the record, he has

concluded that the appeal is without merit.             Attached to his brief is a copy of a letter

sent to appellant informing appellant of counsel’s belief that there was no reversible

error and of his right to file a brief or response pro se. Counsel has further represented

that he provided a copy of the appellate record to appellant. By letter, this court also

notified appellant of his right to file a brief or response and set December 31, 2014, as

the date to do so. No brief or response has been filed.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential issues for appeal including 1) appellant’s waiver of his rights at the

original plea hearing, 2) the sufficiency of the indictment and its invocation of the trial

court’s jurisdiction, 3) the modifications of appellant’s probation, 4) the legality of the

sentence, and 5) the sufficiency of the evidence to support the initial plea and the

subsequent adjudication of guilt.            After doing so, he explained why there was no

reversible error.

       We have also conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions and to uncover any reversible error pursuant to In re

Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008) and Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991). Our own review failed to reveal arguable error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                                 Brian Quinn
                                                                 Chief Justice

Do not publish.

       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
                                                     2